ALDERMAN, Judge.
Appellant filed suit to foreclose a $1,200,-000 first mortgage on a shopping center. Simultaneously with the filing of the complaint, appellant petitioned the trial court for the appointment of a receiver to collect rents and protect and preserve the property. An evidentiary hearing was held on the petition for appointment of a receiver. At the conclusion of appellant’s case, appellee moved to dismiss. After considering the arguments of counsel, but without requiring any evidence or testimony from appel-lee, the trial judge involuntarily dismissed the petition for appointment of receiver. From that order this interlocutory appeal is taken.
From our review of the record in this case we conclude that appellant established a prima facie case for appointment of a receiver. The right of a trial court to involuntarily dismiss the claim of a party seeking affirmative relief in an action tried by the court without a jury, at the conclusion of the presentation of his evidence, is based upon Fla.R.Civ.P. 1.420(b). The Florida Supreme Court in Tillman v. Baskin, 260 So.2d 509 (Fla.1972) held that a trial judge cannot weigh evidence when ruling on a defendant’s motion for involuntary dismissal following the presentation of a prima facie case by a plaintiff. As stated by the court in Tillman v. Baskin, supra:
“When a prima facie case is made by plaintiff, fairness would appear to require that the trial judge weigh it in the light of the strength or weakness of the defendant’s defense evidence.” (At 512.)
Reversed and remanded for a new hearing on appellant’s petition for appointment of a receiver. We express no opinion as to the merits of the petition or as to what decision the trial judge should make after he considers and weighs the evidence presented by both the plaintiff and the defendant.
WALDEN, J., concurs.
DOWNEY, J., concurs specially with opinion.